[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO DISMISS.
The motion to dismiss filed by the defendants, Polyflame Concepts, U.S.A. and Emile Neree, is granted as to counts one and four. The plaintiff failed to allege that she filed a timely charge with the Commission on Human Rights and Opportunities as required to bring an action under General Statutes § 46a-51
et seq. The motion is denied as to counts two, three, and five because "there is no indication in the statute that the legislature intended to preempt the field of employment discrimination by requiring aggrieved persons to pursue only the statutorily prescribed remedies contained in Sec. 46a-51 et seq."Shyrer v. Assoc. Pulmonologists of W. Conn., Superior Court, judicial district of Danbury, Docket No. 319434 (April 15, 1996, Moraghan, J.).
RYAN, J.